Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continuation of REQUEST FOR RECONSIDERATION/OTHER 12. The request for reconsideration has been considered but does NOT place the application in condition for allowance because: 

Applicants argue,

	“
    PNG
    media_image1.png
    1016
    791
    media_image1.png
    Greyscale
”

	Examiner respectfully disagrees with the above arguments. Applicants take a position that there is “no relevant association between the “command/indication” and NAS level indication is disclosed in KIM.” 
Examiner respectfully discloses that KIM recites:
	[0108] The 5G-CN 125 transmits a handover required acknowledge message to the source base station 115 in order to indicate that preparation for handover is completed at step S565. The handover required acknowledge message may contain a handover command message. If the NGx interface is not available, the operations S540 to S560 are not performed, and information on not supporting the inter-System handover is notified to the source base station 115 through the handover required acknowledge message.
 [0126] The UE receives the handover command message and performs the inter-RAT handover. Or when received a command indicating that the inter-RAT handover is not available, the UE may perform a redirection procedure through initial attachment to the target base station at step S770.
	The UE receives an indication expressly indicating the UE that the single registration mode is not available at the network.

	Furthermore, a core network indication is not explicitly disclosed to be an NAS level indication by KIM’s invention. However, such an indication being an NAS is disclosed by WANG’s at least Fig. 6 and ¶95-96.
[0095] When a WTRU attempts to establish a PDU session before receiving a request from an application (e.g., during the initial attach, or the application does not request an SSC mode, or a WTRU does not have a policy for the specific application), the WTRU may not determine the SSC mode as described in FIGS. 4 and 5…
 [0096] … After that, the SMF 612 may transmit a NAS message with the PDU session re-establishment required at step 618 to the WTRU 602 via the AMF 606 and the (R)AN 604. Upon receiving the NAS message with the PDU session re-establishment required, at step 620, the WTRU 602 may initiate the PDU session release procedure with the SMF 612 and trigger the WTRU 602 to release the PDU session (hereinafter, the old PDU session)…

Examiner respectfully submits that an NAS message is used by WANG in order to perform a establishment procedure as part of the initial attachment. Such an initial attachment is performed in KIM.
A person of ordinary skill in the art working with the invention of KIM would have been motivated to use the teachings of WANG as it provides a well-known NAS level messaging to command reestablishment of connection over a RAT network and support the service and session continuity on a per-session basis using Service and Session Continuity (SSC) modes (¶2) . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIM with teachings of WANG in order to improve compatibility and mobility of the user device. 
Furthermore, Applicants did not indicate how there is no relevant association  between the command/indication and NAS level indication is disclosed by  KIM modified by WANG when WANG’s ¶95-96 disclose an NAS message being used to indicate that session establishment is required, and KIM is using session establishment required message to indicate to perform reselection to the second network or that the single registration mode not available. A person of ordinary skill in the art would reasonably interpret it as the argued limitation of claim 1.
All remaining arguments are based on the arguments addressed above and are, therefore, fully addressed.

	/OMER S MIAN/           Primary Examiner, Art Unit 2461